URBAN BARNS FOODS INC. NOTICE OF GRANT Capitalized but otherwise undefined terms in this Notice of Grant and the attached Stock Option Agreement shall have the same defined meanings as in the 2010 Stock Plan. Name:Address: You have been granted an option (the “Option”) to purchase Common Stock of the Corporation, subject to the terms and conditions of the Plan and the attached Stock Option Agreement, as follows: Date of Grant: Vesting Commencement Date: Option Price per Share: $ Total Number of Shares Granted: Total Option Price: $ Type of Option: Incentive Stock Option Nonqualified Stock Option Term/Expiration Date: Five (5)years after Date of Grant Vesting Schedule: The Option shall vest, in whole or in part, in accordance with the following schedule: 1 URBAN BARNS FOODS INC. 2 STOCK OPTION AGREEMENT This STOCK
